Filed 11/18/21 P. v. Khau CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                         H048366
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. Nos. C1920413, C1922313)

           v.

 XUAN CHI KHAU,

           Defendant and Appellant.


         Defendant Xuan Chi Khau pleaded no contest to possession of methamphetamine
for sale, possession of cocaine base for sale, possession of a firearm by a felon, and
assault with a deadly weapon and admitted an arming allegation in connection with one
of the drug charges in exchange for a four-year prison sentence. Consistent with the plea
agreement, the trial court sentenced defendant to a four-year prison term. On appeal,
defendant’s counsel filed an opening brief in which no issues are raised and asked this
court to independently review the record under People v. Wende (1979) 25 Cal.3d 436.
We sent a letter to defendant notifying him of his right to submit a written argument on
his own behalf on appeal. He has not done so.
         Finding no arguable appellate issue, we affirm.
I.     PROCEDURAL HISTORY1
       In October 2019, a felony complaint was filed against defendant in Santa Clara
County case No. C1920413. It alleged that defendant had committed possession of
methamphetamine for sale (Health & Saf. Code, § 11378; count 1), possession of cocaine
base for sale (id., § 11351.5; count 2), two counts of unlawful possession of controlled
substances while armed with a loaded firearm (id., § 11370.1, subd. (a); counts 3 & 4),
possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1); count 5), and
possession of ammunition by a prohibited person (§ 30305, subd. (a)(1); count 7).2 As to
counts 1 and 2, it was alleged that defendant was armed with a firearm within the
meaning of section 12022, subdivision (a)(1).
       In November 2019, a felony complaint was filed against defendant in Santa Clara
County case No. C1922313, alleging that defendant had committed attempted murder
(§§ 664/187, subd. (a); count 1), assault with a with a semiautomatic firearm (§ 245,
subd. (b); count 2), possession of a firearm by a felon (§ 29800, subd. (a)(1); count 3),
and possession of ammunition by a prohibited person (§ 30305, subd. (a)(1); count 4).
The complaint further alleged that defendant had personally used a firearm in the
commission of counts 1 (§ 12022.53, subd. (b)) and 2 (§ 12022.5, subd. (a)).
       On June 8, 2020, the People successfully moved to amend the felony complaint in
case No. C1922313 to add a fifth count alleging assault with a deadly weapon (§ 245,
subd. (a)(1)). Immediately thereafter, defendant pleaded no contest to counts 1 and 2
(possession of methamphetamine and cocaine base for sale) in case No. C1920413 and to
counts 3 and 5 (possession of a firearm by a felon and assault with a deadly weapon) in
case No. C1922313. He also admitted the allegation that he was armed with a firearm
within the meaning of section 12022, subdivision (a)(1) during the commission of count 1



       1
           No information regarding the facts of the offenses appears in the record.
       2
           All further statutory references are to the Penal Code unless otherwise indicated.

                                               2
in case No. C1920413. In exchange, the prosecutor agreed to a four-year prison term and
to resolution of violations of probation and mandatory supervision in case
Nos. C1514698 and C1902846.
        On August 10, 2020, defendant admitted violating his probation in case
No. C1902846 and to violating the terms of his mandatory supervision in case
No. C1514698. The court revoked, reinstated, and terminated probation and mandatory
supervision in those cases. The court proceeded to sentencing. In case No. C1922313,
the court imposed the upper term of four years on count 5 (§ 245, subd. (a)(1)) and the
upper term of three years on count 3 (§ 29800, subd. (a)(1)), to run concurrently. In case
No. C1920413, the court imposed the upper term of four years on count 2 (Health & Saf.
Code, § 11351.5) and the upper term of three years on count 1 (id., § 11378), to run
concurrently. The court ordered the sentence in case No. C1920413 to run concurrently
with the sentence in case No. C1922313 for an aggregate prison term of four years.
        In each case, the court imposed a $300 restitution fine (§ 1202.4, subd. (b)(2))
with an additional $300 parole revocation fine, which was suspended pending successful
completion of parole (§ 1202.45). The court stayed execution of the restitution fines and
waived all remaining fines and fees pursuant to People v. Dueñas (2019) 30 Cal.App.5th
1157.
        In case No. C1922313, the court awarded defendant a total of 504 days of
presentence credits, consisting of 252 days of actual custody and 252 days of conduct
credits under section 4019. In case No. C1920413, the court awarded defendant a total of
573 days of presentence credits, consisting of 287 days of actual custody and 286 days
of conduct credits under section 4019. The court dismissed all remaining counts and
enhancements.
        Defendant timely appealed in each case.




                                              3
II.    DISCUSSION
       Having examined the entire record, we conclude that there are no arguable issues
on appeal.
III.   DISPOSITION
       The judgment is affirmed.




                                           4
                                  _________________________________
                                  ELIA, ACTING P.J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
WILSON, J.




People v. Khau
H048366